El Juez Asociado Seño» De Jesús
emitió la opinión del tribunal.
Los demandados se dedican a la empresa de alquilar apar-tamientos de un edificio que poseían en Santurce. Alquila-*675ron uno de ellos al Sr. Samuel E. Badillo. La escalera común a todos los apartamientos no tenía luz cnando ocupó el suyo el señor Badillo, pero posteriormente otro inquilino se quejó de la falta de luz en la escalera, y los arrendadores pusie-ron una luz que según se infiere de la evidencia tenía el switch en la planta baja. Un empleado de los arrendadores tenía instrucciones de éstos de encender la luz al obscurecer y de apagarla a las diez y media de la noche. Allá para el 27 de noviembre de 1941 la demandante fué a visitar al señor Badillo como a las ocho de la noche y al llegar al edificio notó que la luz no había sido encendida, pero ello no fué obs-táculo para que la demandante y sus amigas que la acompa-ñaban subiesen hasta el apartamiento del señor Badillo. Lá visita se prolongó hasta las diez y media de la noche. A esa hora la escalera continuaba oscura, y el señor Badillo que las acompañó hasta la salida de su apartamiento, les acon-sejó que tuviesen cuidado para evitar una caída debido a la oscuridad del sitio. La demandante ni sus compañeras pi-dieron al señor Badillo luz artificial ni encendieron fósforos para alumbrarse, pero tampoco el señor Badillo se los ofre-ció. La demandante se agarró del pasamanos, pero al llegar a uno de los descansos de la escalera, pisó en falso y cayó sufriendo, como consecuencia de la caída, la fractura del hú-mero. La corte inferior dictó sentencia a favor de la deman-dante por la cantidad de mil quinientos dólares por concepto de daños y perjuicios, más las costas.
Declaró la corte que en Puerto Rico no existe ley alguna que obligue al arrendador de un apartamiento a mantener alumbrada durante la noche la escalera común a los distintos apartamientos; pero sostuvo que .al suministrar la luz en la escalera los demandados asumieron la obligación implí-cita de mantenerla alumbrada, y que al tenerla apagada la noche de autos, incurrieron en negligencia la cual fué la causa próxima del accidente. Resolvió además la corte que la de-mandante no incurrió en negligencia contribuyente por haber *676• subido al apartamiento de Badillo ¿ pesar de que la escalera estaba oscura y por no baber pedido luz artificial para descender.
Los apelantes no impugnan la cuantía de la sentencia, limitando la controversia a los errores que imputan a la corte inferior (1) al sostener ésta que los demandados eran res-ponsables del accidente por haber asumido implícitamente la obligación de suministrar luz a la escalera durante la noche, y (2) al resolver que la demandante no fué culpable de ne-gligencia contribuyente al descender por uii'a escalera total-mente oscura que ella no conocía.
 De la prueba no aparece que existiera una obliga-ción contractual por parte de los demandados de suministrar luz durante las horas de la noche para la escalera de uso común de los inquilinos. No existe un estatuto que expresa-mente imponga ese deber al arrendador, ni tampoco se alegó ni probó que tal luz debería ser suministrada por los arren-dadores de acuerdo con los usos y costumbres del lugar. Pueblo v. Central Cambalache, 62 D.P.R. 553, 558. (1) De-bemos, pues, recurrir al artículo 1444 del Códig*o Civil, ed. 1930, para determinar si de sus términos puede inferirse ese deber por parte del arrendador de un apartamiento. El re-ferido artículo prescribe:
“El arrendador está obligado:
“1. A entregar al arrendatario la cosa objeto del contrato.
“2. A hacer en ella durante el arrendamiento todas las repara-ciones necesarias a fin de conservarla en estado de servir para el uso a que ha sido destinada.
“3. A mantener al arrendatario en el goce pacífico del arrenda-miento por todo el tiempo del contrato.
< < * % y >
*677El párrafo dos del transcrito precepto legal, que alguna analogía guarda con la cuestión envuelta, limita la obligación del arrendador a bacer las reparaciones necesarias a fin de conservar la cosa objeto del contrato en estado de servir para el uso a que ba sido destinada. El pensamiento del legisla-dor al usar en el citado artículo las palabras “reparaciones” y “conservarla” no pudo ser imponer al arrendador el deber de bacer mejoras o de dotar la cosa arrendada de comodida-des que no existían en la cosa al perfeccionarse el contrato. Interpretando este mismo artículo, el Tribunal Supremo de Filipinas sostuvo que por la palabra “reparaciones” tal cual se emplea en el párrafo dos del artículo 1554 del Código Civil de Filipinas, se entiende el volver a poner una cosa en las mismas condiciones en que se bailaba antes, y no el mejorar aquella mediante la adición de algo nuevo. Albur o v. Villa-nueva, 7 Jur. Fil. 285. Tratando del alcance del deber de bacer reparaciones impuesto al arrendador por el artículo 1554 del Código Civil español, igual al 1444 del nuestro, dice Manresa:
“De ahí que la palabra reparaciones, debe entenderse equivalente a la de toda clase de obras y trabajos necesarios para obtener el fin que se desea, en cuanto a su importancia merezca el concepto de una reparación. ”(2) 10 Manresa, Comentarios al Código Civil, pág. 469.
En el Código Civil argentino se expresa el mismo con-cepto de la palabra “reparaciones,” en relación con el deber de hacerlas que la ley impone al arrendador. El artículo 1516 del aludido Código dice:
“La obligación de mantener la cosa en buen estado, consiste en hacer las reparaciones que exigiere el deterioro de la cosa, por caso fortuito o de fuerza mayor, o el cual se causare por la calidad pro-*678pia de la cosa, o por vicio o defecto de ella, cualquiera que fuese, o lo que proviniese del efecto natural del uso o goce estipulado, o lo que sucediere por culpa del locador, sus agentes o dependientes.”
Estando la escalera en cuestión _ dedicada al uso común de los distintos inquilinos, parece más conveniente que sea el arrendador y no el inquilino quien deba mantenerla alum-brada; pero nada impide que sean los inquilinos quienes asuman esa obligación. Sea como fuere, toda vez que ni la ley, ni el contrato celebrado con el inquilino imponen ese deber al arrendador y puesto que no se alegó ni probó que lo impongan los usos y costumbres del'lugar, no está dentro de las facultades de los tribunales exigir su cumplimiento al arrendador. A este efecto dice Manresa:
“Lo mismo el que toma fincas en arrendamiento, que el que las compra, debe apreciar si le conviene o no, y una vez vistas, y conve-nidos los contratantes, cumple el arrendador con entregar la cosa en el estado en que se hallaba al perfeccionarse el contrato.” Ob. y t. cit., pág. 467.
En el presente caso ya hemos visto que al celebrarse el contrato de arrendamiento no existía esa luz, y sin exigirla al arrendador, el señor Badillo aceptó el inmueble arrendado. La cuestión aquí envuelta no es nueva en Louisiana, cuyo Código Civil en sus artículos 2692 y 2693 impone al arrenda-dor el deber de mantener la cosa arrendada en condiciones de servir para el uso a que se le destina y a hacer durante el arrendamiento las reparaciones que puedan ser necesarias para el debido cumplimiento de ese deber. En el caso de Caulfield v. Saba (La., 1932), 144 So. 907, se sostuvo por la Corte de Apelaciones de Luisiana que no existe ninguna dis-posición legal expresa ni puede inferirse ésta de las dispo-siciones del Código Civil relativas al arrendamiento, que imponga al arrendador el deber de iluminar, durante la noche, un corredor usado en común por un número de inqui-linos para ir al inodoro.
*679Esa es la regla que en ausencia de estatuto (3) impera en los Estados Unidos, Inglaterra y Canadá. Sólo admite una excepción, y es cuando la escalera o el corredor de uso común han sido construidos de tal manera que ofrecen peligro especial. En ese solo caso es deber del arrendador mantener alumbrada dicha escalera o corredor bajo su control. Véanse los casos acopiados en las monografías en 97 A.L.R. 220, 223; 75 id. 154, 166; 58 id. 1411, 1419; 39 id. 294, 302; y 25 id. 1273, 1312.
 Existe sin embargo en el presente caso una circunstancia que en ausencia de negligencia contribuyente impone a los demandados la obligación de reparar el daño una vez que se llegue a la conclusión de que la falta de luz en la escalera fué la causa próxima del accidente. Es doctrina corriente en todas las legislaciones que- el que asume el deber de ejecutar un acto que no le ha sido impuesto por la ley ni por contrato ni por la costumbre del lugar, tiene la obligación de ejecutarlo con la debida diligencia, y si al realizarlo, por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado, pues la ley presume que al asumir el deber de ejecutar el acto, lo hace con la intención de someterse a todos sus efectos jurídicos. 12 Manresa, Comentarios al Código Civil, 548 et seg. Esa es la misma doctrina de la obligación implícita de la ley común, que invocan la corte inferior y la apelada, pero que en el derecho civil no es otra cosa que un cuasicontrato innominado.
En el presente caso ya hemos visto que los demandados voluntariamente accedieron a suministrar la luz de la esca-lera y que a ese efecto habían dado instrucciones a un empleado suyo para que todas las noches la mantuviese en-cendida hasta las 10:30. La noche de autos sin embargo, no *680fué encendida la luz sin que se alegase ni probase circuns-tancia alguna que justificase la omisión. Fué precisamente la falta de luz la que- impidió a la demandante ver donde ponía el pie, y esa pisada en falso causó la caída que pro-dujo los daños sufridos por la demandante.. Por lo tanto, la.falta de luz fué la causa próxima del accidente.
¿Fue la demandante culpable de negligencia contribuyente? La prueba demuestra que otra noche ella había visitado la. casa del señor Badillo, y que en aquella ocasión" llegó como a las ocho y al despedirse,' alrededor de las nueve de la noche, la luz de la escalera estaba encendida. La demandante al subir la noche del accidente, racionalmente pudo presumir que al terminar la visita ya la luz estaría encendida. Pero al salir del apartamiento, a las diez y media, la escalera permanecía oscura; el señor Badillo que la acompañó hasta la puerta de su apartamiento, no lé ofreció luz alguna, limitándose a aconsejarle que bajase con cuidado, lo cual hizo ella agarrándose con una mano como ordinariamente se hace en tales casos. No consta cuál fuese la confianza que pudiese existir entre la demandante y el señor Badillo para que ella se permitiese pedirle que le facilitase una luz artificial que él probablemente no tenía, ya que no la ofreció a pesar de que lé aconsejó que tuviese cuidado por la oscuridad que allí existía.
Consideradas las circunstancias expuestas, convenimos con el juez de lá corte a quo en que la demandante no incu-rrió en negligencia contribuyente. Siendo la negligencia dé los demandados la causa próxima del accidente, y encontrán-dose la demandante en el edificio con fines legítimos al ocurrir ¿1' accidente, es deber de los demandados reparar el daño causado. • ‘ • '

Procede la confirmación de la sentencia.


“No existe contrato en que los usos y costumbres locales ejerzan, tan poderosa influencia como en el arrendamiento, de tal suerte, que muchos arren-damientos, salvo en aquello que es esencial y constante, se puede deeir que están exclusivamente regidos por la costumbre.” 10 Manresa, Comentarios al Código Civil, pág. 465.


E1 vocablo “reparación” lo define el Diccionario de la Heal Academia: “acción y efecto de reparar,” y el vocablo “reparar”: “componer, aderezar o enmendar el menoscabo que ha padecido una cosa.”


La regla ha sido variada por estatuto en otras jurisdicciones, tales como Nueva York, New Jersey, Connecticut. Bn Ohio existen ordenanzas municipales a ese efecto.